United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 12-2301
                       ___________________________

                           Ndidi Nwanefuru Udogwu

                            lllllllllllllllllllllPetitioner

                                          v.

            Eric H. Holder, Jr., Attorney General of the United States

                           lllllllllllllllllllllRespondent
                                   ____________

                     Petition for Review of an Order of the
                         Board of Immigration Appeals
                                 ____________

                          Submitted: February 19, 2013
                             Filed: March 1, 2013
                                [Unpublished]
                                ____________

Before MURPHY, SMITH, and COLLOTON, Circuit Judges.
                           ____________

PER CURIAM.

      Nigerian citizen Ndidi Nwanefuru Udogwu petitions for review of an order of
the Board of Immigration Appeals (BIA), which upheld an immigration judge’s
decision denying her asylum and withholding of removal.1 She also moves to
supplement the record, and we grant her motion.2

       Udogwu was denied asylum based on the untimeliness of her application, and
was denied withholding of removal based on the merit of her request. After careful
review, we find no basis for granting the petition. First we conclude that we lack
jurisdiction to review the BIA’s determinations regarding the untimeliness of
Udogwu’s asylum application. See 8 U.S.C. § 1158(a)(3) (no court shall have
jurisdiction to review any determination regarding untimeliness of asylum
application); Gumaneh v. Mukasey, 535 F.3d 785, 788 (8th Cir. 2008) (court may not
review finding that alien did not file for asylum within reasonable period of onset of
extraordinary or changed circumstances). Second, we conclude that substantial
evidence supported the denial of withholding of removal. See Wijono v. Gonzales,
439 F.3d 868, 872 (8th Cir. 2006) (denial of withholding of removal is upheld unless
petitioner shows that evidence was so compelling that no reasonable fact finder could
reach agency’s decision).

       In sum, we grant Udogwu’s motion to supplement the record, and we deny the
petition for review. See 8th Cir. R. 47B.
                       ______________________________




      1
       Udogwu was also denied relief under the Convention Against Torture, but she
does not address this claim in her brief. See Chay-Velasquez v. Ashcroft, 367 F.3d
751, 756 (8th Cir. 2004) (appellant waives claim that is not meaningfully raised in
opening brief).
      2
        The immigration judge took judicial notice of the 2009 Country Report on
Human Rights Practices in Nigeria, but it was not included in the administrative
record.

                                         -2-